Odian, Judge,
delivered tbe following opinion:
Tbe bill in this case was filed on January 12, 1922, by tbe trustee in bankruptcy of a partnership comprising Casimiro Peraza and Esteban L. Catarineu, doing business under tbe firm name and style of Sucesores de D. Peraza & Company. Tbe defendant in tbe bill is Plateo de la Eosa Hernandez, and it is alleged that tbe mother of tbe said Catarineu departed this life on February 25, 1921, shortly before tbe voluntary petition in bankruptcy was filed on March 9, 1921. It is also alleged that before tbe death of bis mother tbe said Catarineu lost his father and inherited as heir of bis father a one-sixth interest in certain real estate in Porto Pico described in tbe bill; and it is further alleged that as tbe heir of bis mother tbe said Catarineu acquired an additional one-twelfth undivided interest in tbe same real estate. It is further alleged that tbe said defendant is tbe father-in-law of the said Catarineu and. that for a considerable period of time prior to March, 1921, tbe said defendant bad actual knowledge of the insolvent condition of tbe said Catarineu, and of tbe partnership of which tbe latter was a member. It is further alleged in tbe bill that tbe liabilities of tbe partnership greatly exceeded its assets, and that the only property which tbe said Catarineu owned individually was his interest in tbe real estate mentioned in tbe bill. It is further alleged that on tbe same day when tbe said Catarineu verified tbe voluntary petition in bankruptcy be executed and *455■delivered to tbe defendant a deed covering bis interest in tbe real estate for tbe price of $800, and it is claimed that tbis price was simulated and not genuine. Tbe purpose of tbe bill is to have this conveyance of real estate annulled as being a fraud upon tbe creditors of tbe said bankrupt firm. It appears that these creditors have claims which have been allowed exceeding $3,100, and that tbe assets of tbe bankrupt firm in tbe bands of the complainant as trustee are under $1,000.
Tbe defendant’s answer contains a denial on the part of tbe defendant that be bad any actual knowledge of tbe business affairs of tbe bankrupt firm, or of the affairs of his son-in-law Oatarineu; denies also any knowledge of tbe attachments which bad been levied by certain creditors upon tbe establishment of tbe bankrupt firm, until after tbe purchase of tbe real estate referred to in tbe bill; also claims that tbe defendant did not know and did not have any reason to know that tbe bankrupt firm was indebted in the sum of several thousand dollars; also alleges that tbe defendant did not know and did not have any reason to know that tbe said Oatarineu, as a member of tbe bankrupt firm, was bound to pay the debts of the partnership in case the partnership assets were insufficient; and also alleges ignorance of tbe fact that tbe property of Oatarineu outside bis share in tbe partnership consisted solely of tbe real estate described in the bill. Tbe defendant in his answer admits that Oatarineu on March 2, 1921, executed a deed in favor of the defendant, which deed purported to sell and transfer to tbe defendant all tbe rights which Oatarineu bad in an inheritance from bis mother, but tbe defendant claims that the sale of these rights bad been made previously for a valuable consideration, viz.: tbe sum of $800 in currency, and that tbis price was actu*456al’ and not simulated. The answer further denies all the allegations of fraud as set forth in the bill and claims that the defendant himself was at the time of the transaction,- and is now, the bona fide owner of the said real estate described in the deed executed by Catarineu.
The evidence presented by the defendant is not satisfactory to this court, for the reasons following. It is quite clear that a certain check Avas issued by the defendant in the month of January of 1919 in favor of his daughter, who is the Avife of the said Catarineu, and that this check Avas for the sum of' $644.58. The defendant testified that the difference between $644.58 and the $800 claimed to be the price of the real estate-Avas at the same time delivered to the lady in currency. But the trouble with this defense is that in the month of January of 1919 the mother of Catarineu Avas living, and that Catarineu could have nothing but á futuro contingent interest in her real estate. The mother lived for more than two years after this transaction in January of 1919, and she might have sold her real estate at any time during those two years. This attempted or pretended transaction in J anuary of 1919 testified to by the defendant is expressly prohibited by § 1238 of the Civil Code-of Porto Rico. This section is identical Avith § 12Y1 of the Civil Code of Spain. The distinguished commentator Manresa in volume 8 of his Commentaries on the Civil Code at pages-618 and 619 tells us very plainly that future inheritances cannot be the object of contracts except in those eases expressly authorized by the Civil Code itself. Where the object of a contract is a future inheritance, pure and simple, and not any division of the estate among all those living interested in it, as provided in § 1023 of the same Civil Code of Spain, such eon-*457tract is null and void as contrary to law. The testimony offered by the defendant shows that at the time of this transaction in January of 1919 there was a private document signed and executed but never placed .on record, and the defendant admits that it was destroyed' when the formal deed of March 2, 1921, was executed, and which was placed upon record. This court is obliged to hold that this later deed is null and void because-it was executed one week only before the filing of the voluntary petition in bankruptcy. And the court is obliged to hold that the transaction of January of 1919 Avas null and void because violative of the provisions of the Civil Code in force here in Porto Rico.
It is therefore Ordered, Adjudged, and Decreed that all the interest of the said Esteban L. Catarineu in and to the real estate described as follows; to wit:
“Rural estate denominated ‘Botijas’ in the wards of Mariana y Santiago y Lima at Naguabo, Porto Rico, Avith a surface of 201 acres (cuerdas) that is to say 81 hectáreas, 35 areas and 91 contiareas bounded as follows: by the north with Nicolas Matos and .Canuto Centeno; by the east with Martin Andreu and Eelipe Pcdrasa; by the south Avith the road leading to-Ceiba and by the west Avith the estate denominated San Cristo-bal.”
The said farm is recorded in the name of Carmen Davila Geigcl and her children Francisco, Baúdilia, Carmen, Esteban and Arcadia Catarineu Davila and her granddaughter Carmen Aldrey Catarineu in the Registry of Property of Humacao, Porto Rico, at page 51, volume 4 of Naguabo.
Rural estate denominated “San Rafael” located in the wards-of Maizales y Santiago y Lima of Eaguabo, Porto Rico, con-*458si sting of 40.08 acres (cuerdas) equivalent to 15 hectáreas, 75 arcas and 30 centiareas. Bounded as follows: by the north with Canuto Centono and Santos Matos; by the south with Sucesión Catarineu; by the east with Juan D. Cruz and Canuto Centeno and by the west with Central San Cristobal.
The said farm is recorded in the Begistry of Property of Iiumacao, Porto Bico, in the name of Carmen Davila Geigel and her children Francisco, Baudilia, Carmen, Esteban and' Arcadia Catarineu Davila and her granddaughter Carmen Aldrey Catarineu at page 135, volume 12 of Naguabo, shall be deemed assets of the said Esteban L. Catarineu in the hands of the complainant Francisco M. de Andino as trustee of the Sucesores de D. Peraza & Company. And it is further ordered that said trustee shall hold said interest in said real estate subject to the further order of this court. And it is further ordered that the said trustee, complainant herein, recover of and from the defendant Mateo de la Bosa Hernandez the costs of this proceeding, to be taxed by the clerk of this court.